yay irs department of the treasury internal_revenue_service constitution avenue n w washington d c release number release date date date uniform issue list employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and the basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer dear letter rev catalog number 47635z service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely tamera ripperda director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c letter rev catalog number 47635z t department of the treasury internal_revenue_service constitution ave n w yy irs washington dc uniform issue list legend state date company organization dear date august employer id number contact person id number contact telephone number contact fax number we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you are an unincorporated association formed under state law on date your charter provides that you were organized for the purpose of promoting for-profit company’s firearms via an online web forum your charter also provides that you will engage in other activities pertaining to promoting company brand firearms and accessories disseminating information about safe firearms use for recreational or sports competition and engaging in legal firearms use according to your application you are an internet-based organization engaged primarily in operating and maintaining a website for your members for the purpose of promoting and sharing information about company your website contains a forum through which members can obtain and exchange information about company and company’s products and accessories through this forum your members make contact with each other through posting comments you established the website and forum open to any person with access to the internet and an email account you state that njonmembers may read all information and view all illustrations submitted to the website by members while you occasionally solicit donations from users of your website i t is not required to be a member to become a member letter rev catalog number 47628k of your website individuals must agree not to post inappropriate material and sign the member agreement the only information required for registration is a username and valid email account otherwise your bylaws provide that voting membership shall consist only of the members of the board_of directors your board_of directors has exclusive voting and management rights your board controls your day-to-day operations you have four board members including your founder presently you do not engage in any face-to-face interaction amongst or between members you do not have a facility where members gather you state that you may in future organize ‘meetups ’ or face-to-face meetings between two or more members residing in the same area to share fellowship and information you may also organize sporting matches for shooting you would charge entrance fees for the matches and participants would pay their own expenses for both meetings your funding comes from donations from individuals who use your website and income from advertisements on your website you may also engage in online raffles to raise funds to operate the website donated to the organization upon dissolution all funds will be law l r c sec_501 provides for an exemption from u s federal_income_tax for clubs organized substantially for pleasure recreation and other nonprofitable purposes no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 provides that this exemption generally extends to social and recreation clubs that are supported solely by membership fees dues and assessments in addition a club that engages in a business is not deemed organized and operated exclusively for pleasure recreation and other nonprofitble purposes and thus is not deemed exempt under sec_501 revrul_55_716 1955_2_cb_263 holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club rev_rul 1958_2_cb_265 denied exemption under dollar_figure c to an organization whose members had no voice in the management of the organization and whose only rights were to use the organization's facilities upon the payment of the specified fees revrul_58_589 1958_2_cb_266 sets forth the criteria or tests for determining whether an organization qualifies for exemption from tax under sec_501 in making this determination all facts pertaining to the organization's form method of operation and activities should be considered the organization must establish that it is a club organized and operated exclusively for pleasure recreation or other nonprofitable purposes and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual to be deemed a 'club there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_70_32 1970_1_cb_132 holds that a flying club providing economical flying facilities for its members but having no organized social and recreation program does not qualify for exemption under sec_501 in this case the sole activity of the club involved the ownership operation and maintenance of the aircraft for use by the members and there was little commingling among members for social or recreational purposes for the club to be exempt the ruling explains that there must be an established membership of individuals personal contacts and fellowship also commingling of members must play a material part in the organization's activities this organization's sole activities consisted of letter rev catalog number 47628k rendering flying services to its members and there was no significant commingling of its members revrul_74_30 1974_1_cb_137 holds exempt under sec_501 a flying club of limited membership that provided flying privileges solely for its members assessed dues based on the club's fixed operating costs and charged fees based on variable operating_expenses the organization's members were interested in flying for a hobby constantly commingled in informal meetings and had constant person-to-person association this organization was found distinguishable from the flying club in revrul_70_32 supra because there the club was open to all persons interested in flying members did not join to participate as a group in a hobby for recreation and the members had no expectation of personal relationship with other members application of law organizations seeking exemption under sec_501 need to satisfy the following statutory requirements be a club be organized for pleasure recreation and other nonprofitable purposes have substantially_all of its activities devoted to such purposes have no part of its net_earnings inure to the benefit of any private shareholder and have no written policy that discriminates against individuals seeking membership on the basis of race color or religion see sec_501 and revrul_58_589 supra you do not satisfy the requirements for recognition under sec_501 as you do not meet the definition of a club within the meaning of sec_501 for the reasons provided below commingling and the promotion of fellowship are not a material part of your activities commingling is a necessary and material part in the life of an organization exempt under sec_501 and is deemed present if such things as meetings gatherings and regular facilities are evident see rev ruls supra and supra face-to-face interaction is important for members of a social_club organizations that do not afford opportunities for this personal contact among members are not entitled to exemption under sec_501 even though they may be organized not for profit with no part of their earnings inuring to the benefit of shareholders see revrul_55_716 supra you are organized for the purpose of promoting company a for-profit company via an online forum dedicated to company and its products you have not established that you will have any formal meetings gatherings recreational events or other activities that involve actual personal contact among or between your members you do not have regular facilities at which your members meet while your members do interact through your members’ only forum on your website this is the only means of membership interaction that you have established as such fellowship and commingling do not constitute a material part of the life of you as an organization as required by sec_501 even if you were found to be operated for exempt purposes you lack true membership similar to the organization described in revrul_58_588 supra you provide an unlimited amount of memberships based on basic membership requirements that involve signing up for your forum and agreeing to your website use agreement essentially anyone who signs up for your website may join your club moreover you are entirely an internet-based organization and your website is open to the general_public because of the very nature of the internet and its public access it is impossible to determine that your website will serve only your membership a limited group of individuals while your members can meet online in your members’ only forum your website is open to the general_public with the intention of reaching out to the general_public thus rather than having a limited membership as required by sec_501 see revrul_74_30 supra nonmembers are also allowed to participate in your activities in addition like the organization described in revrul_58_588 supra your members do not exercise any control_over you and do not have a voice in the management of the club since the board_of directors is selected by your founder instead your board exercises exclusive control_over your management and day-to-day operations in addition upon dissolution your assets will not be disbursed amongst your members the only rights accorded your members are the rights to use your website and make online posts to your website’s forum for these reasons you lack true membership as required by sec_501 letter rev catalog number 47628k we conclude that you lack the sec_501 requirements of having personal contacts commingling and fellowship among your members see rev ruls supra supra and supra thus you lack sufficient indicia of a club for purposes of qualifying for exemption under sec_501 conclusion based on the facts provided above we hold that you do not meet the requirements for tax exemption under sec_501 of the code you lack true membership and the promotion of commingling and fellowship are not a material part of your operations as a not exempt under sec_501 of the code result you do not operate substantially for pleasure recreational or other nonprofitable purposes and are if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we will review your protest statement and decide if you provided a basis for us to reconsider our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more letter rev catalog number 47628k t information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely matthew a weir director eo rulings agreements enclosure publication letter rev catalog number 47628k
